PER CURIAM.
The trial judge ordered appellants, who were charged with racketeering violations, to give handwriting exemplars, properly rejecting their assertion that such violated their constitutional privilege against self-incrimination. Appellants failed to comply with the trial court’s order and were prosecuted for indirect criminal contempt pursuant to Rule 3.840, Fla.R.Crim.P. They were adjudged guilty of contempt and sentenced to four months. On appeal, appellants contend for the first time that the charges upon which the order to show cause issued were insufficiently verified. Appellants also contend that the imposition of a four-month sentence constitutes cruel and unusual punishment. We find both contentions to be without merit and therefore affirm.
The state concedes that the commitment orders erroneously include the surplus phrase “at hard labor”. That phrase is hereby stricken. In all other respects, the sentences are affirmed.
BOOTH, WENTWORTH and WIGGIN-TON, JJ., concur.